                                            Case 3:18-cr-00224-SI Document 16 Filed 01/22/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                                Case No. 18-cr-00224-SI-1
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING MOTION FOR
                                   9             v.                                          EARLY TERMINATION OF
                                                                                             SUPERVISED RELEASE
                                  10     WILLIAMS,
                                                                                             Re: Dkt. No. 5, 15
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Tyrone Williams’s Motion for Early Termination of
                                  14   Supervised Release. Dkt. No. 5. On January 31, 2018, defendant was released on supervision and
                                  15   is currently scheduled to end supervision on January 30, 2022. See id. at 1. Defendant argues that
                                  16   his conduct on supervised release and the interests of justice warrant early termination of supervised
                                  17   release pursuant to 18 U.S.C. § 3583(e)(1).        Id. at 4-8. The government “understands that
                                  18   [defendant] has performed well on supervision” and defers to the United States Probation Office
                                  19   and the judgment of the Court. Dkt. No. 12 at 2.
                                  20

                                  21                                          LEGAL STANDARD
                                  22          18 U.S.C. 3583(e)(1) provides that a court may, under factors set forth in 18 U.S.C. § 3553(a)
                                  23   “terminate a term of supervised release … at any time after the expiration of one year of supervised
                                  24   release … if it is satisfied that such action is warranted by the conduct of the defendant released and
                                  25   the interest of justice.” 18 U.S.C. § 3583(e) (1). When determining whether the defendant’s conduct
                                  26   and the interest of justice warrant early termination of supervised release, the court “enjoys
                                  27   discretion to consider a wide range of circumstances.” United States v. Emmett, 749 F.3d 817, 819
                                  28   (9th Cir. 2014). The burden is on the defendant, as the party receiving the benefit of early
                                            Case 3:18-cr-00224-SI Document 16 Filed 01/22/21 Page 2 of 2




                                   1   termination, to demonstrate that early termination is warranted. United States v. Weber, 451 F.3d

                                   2   552, 559 n.9 (9th Cir.2006).

                                   3

                                   4                                              DISCUSSION

                                   5          On November 6, 2020, the Court held a hearing on defendant’s motion. Dkt. No. 14. At

                                   6   the hearing, probation argued that defendant’s conduct was not “exceptional” and, therefore, did not

                                   7   warrant early termination.     Id. The Court requested probation to submit a status report on

                                   8   defendant’s conduct by January 20, 2021. Id.

                                   9          The Court received probation’s status report and finds that defendant’s conduct on

                                  10   supervised release warrants early termination. Probation has reported no issues with defendant’s

                                  11   compliance. The Court commends defendant for starting his own trucking company while on

                                  12   supervised release and continuing to provide his family with a stable environment. Accordingly,
Northern District of California
 United States District Court




                                  13   the Court GRANTS defendant’s Motion for Early Termination of Supervised Release. Defendant’s

                                  14   supervised release is hereby terminated.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: January 22, 2021

                                  18                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
